Citation Nr: 1704807	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-29-701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for right knee condition.

2. Entitlement to service connection for right shin condition.
   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marla R. Woodarek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a right knee condition and a right shin condition.  The Board remanded the case in March 2015 to obtain outstanding medical records.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Remand Order.  Unfortunately, the Board finds that an additional Remand is necessary prior to review of the appeal.

The Board has reviewed the documents in the claims file. The issues of entitlement to service connection for a right knee condition and a right shin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends that his right knee condition and right shin condition are related to an injury during active service in September 1984.  In May 2012, the Veteran was diagnosed with arthritis in his right knee by Dr. G.G.R. of OrthoKC.  In his initial claim, the Veteran described a scar across his right shin as a result of the injury.

The Veteran also described an in-service right knee and right shin injury during the course of private medical treatment in April 2012 and October 2012, as well as during treatment with the Kansas City VAMC in April 2013.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the currently diagnosed arthritis in the right knee along with the scar across the right shin is related to the reported injury in service.  

Furthermore, in the July 2015 Supplemental Statement of the Case, the RO addressed service connection for a right knee condition and for a left knee condition, however, the appeal is for entitlement to service connection for a right knee condition and a right shin condition.  On remand, the AOJ should issue a corrective Supplemental Statement of the Case which addresses the right shin condition.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case for a VA examination to address the etiology of claimed right knee condition and right shin condition.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted.

The Veteran has identified an injury to the right knee and right shin in service while loading an aircraft with cargo which left a scar across his right shin.  He indicated that he received medical treatment for the injury but no medical records were located to that effect.  During the course of treatment in April 2012, the Veteran reported that he had long-standing problems in the right knee, and indicated that the knee had always been problematic.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed arthritis in the right knee and a scar on the right shin had onset in service or is otherwise is related to a reported injury to the right knee and right shin in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case addressing service connection for the right knee and service connection for the right shin.  The AOJ should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




